Matter of Jenkins v Dufficy (2016 NY Slip Op 00973)





Matter of Jenkins v Dufficy


2016 NY Slip Op 00973


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2015-12239	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Lindsay Jenkins, etc., petitioner,
vThomas J. Dufficy, etc., et al., respondents. Lindsay Jenkins, Forest Hills, NY, petitioner pro se.


Eric T. Schneiderman, Attorney General, New York, NY (Angel M. Guardiola II of counsel), for respondent Thomas J. Dufficy, true name Timothy J. Dufficy.

Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Thomas J. Dufficy, true name Timothy J. Dufficy, a Justice of the Supreme Court, Queens County, to vacate a judgment of foreclosure and sale of that court entered August 10, 2015, in an action entitled First American International Bank v Jenkins , filed under Index No. 9748/11, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
BALKIN, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court